a protected property or liberty interest."); see also Sandin v. Conner, 515
                     U.S. 472, 486 (1995) ("[D]iscipline in segregated confinement [does] not
                     present the type of atypical, significant deprivation in which a State might
                     conceivably create a liberty interest."); Walker v. Gomez, 370 F.3d 969, 973
                     (9th Cir. 2004) (recognizing that a prisoner does not have a property or
                     liberty interest in prison employment under the due process clause).
                     Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.



                                                                                            , J.
                                                                Parraguirre


                                                                                              J.




                     cc: Hon. James Todd Russell, District Judge
                          Edwan Thurmond
                          Attorney GenerallCarson City
                          Carson City Clerk




SUPREME COURT
       OF
    NEVADA
                                                           2
CO 1947A    aggEOu